DETAILED ACTION

Applicant submission filed on 04/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, the limitation “the pair of band-shaped fixing strip portions are smaller in thickness than the two parts of the protective sheet portion” is indefinite for failing to particularly point out and distinctly claim the subject matter because the limitation lacks require structure.
The claim 1 lacks necessary structure mention in specification wherein a second base member stacked on a first base member on the protective sheet portion in order to claim limitation having the pair of band-shaped fixing strip portions are smaller in thickness than the two parts of the protective sheet portion.
Therefore, the claim 1 is unclear or indefinite.

Referring to claims 2-6, claims 2-6 are rejected by the same reason applied to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (JP2010074927, hereinafter Harada).

Referring to claim 1, Harada discloses a protective member (5 in figures 5-6 and 8) for a wire harness (4) having a branching point between a trunk harness and a branch harness (a branching point between a trunk portion at 4 and a branch portion 7), 
the protective member (5) comprising: 
a protective sheet portion (a protective sheet portion 11 including 1 and 2, figures 6 in view of 5) to be wound around an outer circumference of at least the trunk harness near the branching point (around the trunk portion at 4 near the branching point); and 
a pair of band-shaped fixing strip portions (one of pair of 12 and  13 ) extending from two parts on the protective sheet portion (two parts of the protective sheet portion 11 including 1 and 2 ) and to be wound around on the trunk harness (the trunk portion at 4) at the two parts on the protective sheet portion (at the two parts on the protective sheet portion), the branching point being between the two parts (the branching point being between the two parts , figure 5), 
wherein the two parts are positioned at both ends of the protective sheet portion in a direction in which the trunk harness extends (see figure 6),
  the pair of band-shaped fixing strip portions being smaller in thickness than the two parts of protective sheet portion (a thickness of 1-2 at the two parts having higher thickness than a thickness of 12 and 13 without 2, see figures 6 and 8);
and one of the pair of band-shaped fixing strip portions extends from the protective sheet portion only in a first direction perpendicular to the direction in which the trunk harness extends (one of 12) and another of the pair of band-shaped fixing strip portions extends from the protective sheet portion only in a second direction perpendicular to the direction in which the trunk harness extends (one of 13), the second direction being an opposite direction to the first direction (12 opposite to 13 in which the trunk harness extends).

Referring to claim 2, Harada discloses the protective member according to Claim 1, Wherein the protective sheet portion comprises
a first base member (1, see below figure 6); and
 a second base member (2) stacked on the first base member (1) on a region of the protective sheet portion (the protective sheet portion 11 including 1 and 12), 
wherein the pair of band-shaped fixing strip portions (Y) extend from the first base member (1).

 Referring to claim 4, Harada discloses a branching structure comprising: 
the wire harness having the branching point between the trunk harness and the branch harness (a branching point between a trunk portion at 4 and a branch portion 7); and 
the protective member according to claim 1, 
the protective member (5) is attached to the branching point to wind the protective sheet portion around the outer circumference of at least the trunk harness near the branching point (the branching point around the trunk harness), and to wind the pair of band-shaped fixing strip portions (12) extending from the protective sheet portion around the trunk harness at the two parts to sandwich the branching point (see the two parts in rejection of claim 1 and figures 5-6 of Harada).

Referring to claim 5, Harada discloses the protective member according to Claim 3, wherein the second base member has an adhesive layer configured to bond the second base member of the protective sheet portion to the outer circumference of the trunk harness (see 3 on 2 in figure 8).

Referring to claim 6, Harada discloses  the protective member according to Claim 1, but clearly does not wherein the protective sheet portion has a rectangular shape having a pair of short sides and a first side and a second side both longer than the pair of short sides, the one of the pair of band-shaped fixing strip portions extends from the first side and the other of the pair of band-shaped fixing strip portions extends from the second side (see  rectangle shape of 11 having first and second sides from where 12 and 13 extend in figure 6 longer than other sides of 11 in figure 6).


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. (JP3220854U, hereinafter Yamano).

Referring to claim 1, Yamano discloses a protective member (1 in figures 2 and 4-5) for a wire harness (8) having a branching point between a trunk harness and a branch harness (a branching point between trunk wire 82 and branch wire 82), 
the protective member (1) comprising: 
a protective sheet portion (a protective sheet portion at 5  including  2-3 and 6-7, figures 2 and 4-5) to be wound around an outer circumference of at least the trunk harness near the branching point (around the trunk wire 82 at 4 near the branching point; paragraph 0022 states, ‘as shown in FIGS. 4 and 5, in one embodiment of the present invention, the portions A and D are wound around the wire bundle 82 as the main wire”); and 
a pair of band-shaped fixing strip portions (14 including A and 12 including D ) extending from two parts on the protective sheet portion (two parts of the protective sheet portion at 5 from where 12 and14 extends ) and to be wound around on the trunk harness (the trunk wire 82) at the two parts on the protective sheet portion (at the two parts on the protective sheet portion), the branching point being between the two parts (the branching point being between the two parts), 
wherein the two parts are positioned at both ends of the protective sheet portion in a direction in which the trunk harness extends (see figure 2),
  the pair of band-shaped fixing strip portions being smaller in thickness than the two parts of protective sheet portion (a thickness of the two parts with 5 have higher thickness than a thickness of 12 and 14 having 1, see figure 2);
and one of the pair of band-shaped fixing strip portions extends from the protective sheet portion only in a first direction perpendicular to the direction in which the trunk harness extends and another of the pair of band-shaped fixing strip portions extends from the protective sheet portion only in a second direction perpendicular to the direction in which the trunk harness extends, the second direction being an opposite direction to the first direction (see figures 4-5 wherein 12 and 14 are opposite to each other in which the main wire 82 extends having ;  paragraph 0022 states, ‘as shown in FIGS. 4 and 5, in one embodiment of the present invention, the portions A and D are wound around the wire bundle 82 as the main wire”). 


Referring to claim 2, Yamano discloses the protective member according to Claim 1, Wherein the protective sheet portion comprises
a first base member (2, see below figure 2 of Yamano); and
 a second base member (7) stacked on the first base member (1) on a region of the protective sheet portion (the protective sheet portion 11 including 1 and 12), 
wherein the pair of band-shaped fixing strip portions (A and B) extend from the first base member (7).

Referring to claim 3, Yamano discloses the protective member according to Claim 2, wherein the first base member comprises a first resin (paragraph 0011 of Yamano states, “the substrate 2 is preferably…a polyamide woven fabric”) and the second base member comprises a second resin (paragraph 0013 of Yamano states, “The protective layer 6 is made of a woven fabric adhesive sheet in which the base material is a polyethylene terephthalate fabric”) different from the first resin.

 Referring to claim 4, Yamano discloses a branching structure comprising: 
the wire harness having the branching point between the trunk harness and the branch harness (a branching point between a trunk wire 82 and a branch wire 81); and 
the protective member according to claim 1, 
the protective member (1) is attached to the branching point to wind the protective sheet portion around the outer circumference of at least the trunk harness near the branching point (the branching point around the trunk wire 82), and to wind the pair of band-shaped fixing strip portions (A and D) extending from the protective sheet portion around the trunk harness at the two parts to sandwich the branching point (see the two parts in rejection of claim 1 and figures 4-5 of Yamano).

Referring to claim 5, Yamano discloses the protective member according to Claim 3, wherein the second base member has an adhesive layer configured to bond the second base member of the protective sheet portion to the outer circumference of the trunk harness (see 6 on 7 in figure 2 of Yamano).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naoki or alternatively Naoki in view of Yamano et al. (JP3220854U, hereinafter Yamano).

Referring to claim 3, Harada discloses the protective member according to Claim 2, wherein the first base member comprises a first resin and the second base member comprises a second resin (Various materials such as PVC, polyolefin, polyester, and the like can be used as the material for the fixing sheet 1 (see paragraph 0012) and the protective member 2).

Harada explicitly does not disclose wherein a second resin different from the first resin.
It would have been obvious to one of the ordinary skills before the effective filing date of the claimed invention to modify the protective member of Harada to have a second resin different from the first resin. One ordinary skill in the art use different material as a second resin and the first resin. In order to get certain characteristic such as certain degree of flexibility, certain degree of cushioning to protect the wire harness from damage and the electric wires are bundled and fixed.

Alternatively, Yamano discloses the protective member according to Claim 2, wherein the first base member comprises a first resin (paragraph 0011 of Yamano states, “the substrate 2 is preferably…a polyamide woven fabric”) and the second base member comprises a second resin (paragraph 0013 of Yamano states, “The protective layer 6 is made of a woven fabric adhesive sheet in which the base material is a polyethylene terephthalate fabric”) different from the first resin.

It would have been obvious to one of the ordinary skills before the effective filing date of the claimed invention to modify the protective member of Noaki to have a second resin different from the first resin as taught by in order to get certain characteristic such as certain degree of flexibility or high degree of abrasion resistant to protect the wire harness from damage and the electric wires are bundled and fixed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Naoki et al. (JP2017011813 (cited reference), hereinafter Naoki ).

Referring to claim 6, Yamano discloses the protective member according to Claim 2, but fails to disclose wherein the protective sheet portion has a rectangular shape having a pair of short sides and a first side and a second side both longer than the pair of short sides, the one of the pair of band-shaped fixing strip portions extends from the first side and the other of the pair of band-shaped fixing strip portions extends from the second side.

Noaki discloses wherein the protective sheet portion has a rectangular shape having a pair of short sides and a first side and a second side both longer than the pair of short sides, the one of the pair of band-shaped fixing strip portions extends from the first side and the other of the pair of band-shaped fixing strip portions extends from the second side (see figure 6 wherein rectangle shaped portion 11 having sides where band portions 12 extend longer than other two shorter sides).

It would have been obvious to one of the ordinary skills before the effective filing date of the claimed invention to modify the protective member of Yamano to have sides as thought by Noaki in order to provide to sufficient space or gap to accommodate branching portion of the wire or a junction of branch and maim portions of the wire.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are not persuasive.
Responding to applicant arguments, the new limitation “one of the pair of band-shaped fixing strip portions extends from the protective sheet portion only in a first direction perpendicular … the second direction being an opposite direction to the first direction” is taught by modified rejection of Harada and Yamano as shown above.
Harada discloses one pair including one of 12 and one of 13 in figure 5-6 wherein 12 of the pair extends from the protective sheet portion only in a first direction perpendicular to the direction in which the trunk harness 4 extends; and 13 of the pair extends from the protective sheet portion only in a second direction perpendicular to the direction in which the trunk harness 4 extends; and a second direction opposite to the first direction.
Yamano discloses one pair including one of 12 and 14 in figures 4-5 wherein 14 of the pair extends from the protective sheet portion only in a first direction perpendicular to the direction in which the main harness  extends; and  12 of the pair extends from the protective sheet portion only in a second direction perpendicular to the direction in which the main harness  extends; and a second direction opposite to the first direction;
Additionally, Noaki in figure 6 discloses one pair including one of 12 in figure 6 extends from the protective sheet portion only in a first direction perpendicular to the direction in which the main harness  extends; and  13 of the pair extends from the protective sheet portion only in a second direction perpendicular to the direction in which main harness  extends; and a second direction opposite to the first direction.
Therefore, the applicant arguments are not persuasive.

Communication
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         /PARESH PAGHADAL/Primary Examiner, Art Unit 2847